Order entered April 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00582-CV

                            TEXAS WEST END, INC, Appellant

                                               V.

       CITY OF DALLAS AND TEXAS HISTORICAL COMMISSION, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 06-04868-H

                                             ORDER
       Before us is the City of Dallas’s April 26, 2013 unopposed motion to extend time to file a

motion for rehearing. We hereby ORDER that the City’s motion for rehearing in this cause is

due to be filed on or before May 15, 2013.


                                                      /s/   MARTIN RICHTER
                                                            JUSTICE